Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This action is in response to the application filed on March 09, 2022
Claims 1, 6, 10, 11 and 12 are under examination.   

Claim Objections
Claim 1, 6, 10 and 11  are objected to because of the following informalities: Claim 1, 6, 10 and 11 uses abbreviation NDI, HARQ, RV and HARQ without spelling out. Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 10, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (USP 2009/0313516) in view of Park et al. (USP: 2018/0007731).

As per Claim 1, Shin teaches a terminal comprising: 	
a transmitter that transmits capability information, of the terminal (Paragraph 0004, 0007, 0028 the transmitter retransmits the same TB, and therefore the same CBs ), which indicates whether the terminal supports code-block-group based retransmission of a downlink (DL) signal (Paragraph 0007, 0045, indicate which CBs within a TB have passed or failed their respective CRC. Retransmits the CBs required by the WTRU 110. Therefore, additional bits in the downlink grant are needed. The structure may be similar to the above, and the bits may point to a CB or a CB group. ); a receiver that receives downlink control information (DCI) that allocates the DL signal based on  the code block group (Paragraph 0022, 0042 When there are multiple code blocks (CBs). The bit indicates that all of the CBs in the group were received); receives the DL signal, wherein the DCI includes at least one of a HARQ process number, information of each code-block- group, an NDI of each HARQ process, and an RV of each HARQ process; and a processor that, if the receiver receives indication information, via higher layer signaling, that indicates code-block-group based transmission is indicated (Paragraph 0034, 0042 for each Control block (CB) in all TBs may be signaled by higher layers), performs a control to transmit retransmission control information, which indicates an acknowledgement (ACK), or a negative acknowledgement (NACK), per code block group of the DL signal (Paragraph 0041-0045 The ACK or NACK information is already in the bitmap for Control block (CB) index signaling for HARQ retransmission additional bits in the downlink grant are needed).
However Shin does not explicitly disclose receiving downlink control information (DCI) that allocates the DL. wherein the capability information is transmitted via Radio Resource Control (RRC) signaling.
Park teaches receiving downlink control information (DCI) that allocates the DL wherein the capability information is transmitted via Radio Resource Control (RRC) signaling (Paragraph 0079, 0505, 0563, 0594 DCI includes uplink resource allocation information, downlink resource allocation information, or an uplink transmission (Tx) power control command for a specific UE group, the eNB needs to provide RRC signaling related to SCell addition, which is not against a capability characteristic combination of the UE, when delivering the RRC signaling.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin to include receiving downlink control information (DCI) that allocates the DL wherein the capability information is transmitted via Radio Resource Control (RRC) signaling as taught by Park for reliability, to ensure that the eNB needs to provide RRC signaling related to SCell addition, which is not against a capability characteristic combination of the UE, when delivering the RRC signaling(See Park Paragraph 0505). 
2-5. (Canceled)
As per Claim 6, Shin teaches a radio communication method comprising:
 a receiver that receives capability information, of a terminal(Paragraph 0004, 0007, 0028 the transmitter retransmits the same TB, and therefore the same CBs ), which indicates whether the terminal supports code-block-group based retransmission of a downlink (DL) signal(Paragraph 0007, 0045, indicate which CBs within a TB have passed or failed their respective CRC. Retransmits the CBs required by the WTRU 110. Therefore, additional bits in the downlink grant are needed. The structure may be similar to the above, and the bits may point to a CB or a CB group. ); receiving downlink control information (DCI) that allocates the DL signal based on  the code block group (Paragraph 0022, 0042 When there are multiple code blocks (CBs). The bit indicates that all of the CBs in the group were received); and receives the DL signal, wherein the DCI includes at least one of a HARQ process number, information of each code-block- group, an NDI of each HARQ process, and an RV of each HARQ process (Paragraph 0004, 0023, 0029 In an incremental redundancy (IR) method, the retransmission may use a different redundant version (RV). In an adaptive HARQ scheme, the retransmission may use a different modulated coding scheme (MCS) or resource block (RB) allocation. The CBs are sent to de-rate matching entities for the individual CB and subsequently to HARQ combining entities. The CBs are decoded using turbo decoder. );  and if the receiver receives indication information, via higher layer signaling, that indicates code-block-group based transmission (Paragraph 0034, 0042 for each Control block (CB) in all TBs may be signaled by higher layers), performing a control to transmit retransmission control information, which indicates an acknowledgement (ACK), or a negative acknowledgement (NACK), per code block group of the DL signal (Paragraph 0041-0045 The ACK or NACK information is already in the bitmap for CB index signaling for HARQ retransmission additional bits in the downlink grant are needed).
However Shin does not explicitly disclose receiving downlink control information (DCI) that allocates the DL. wherein the capability information is transmitted via Radio Resource Control (RRC) signaling.
Park teaches receiving downlink control information (DCI) that allocates the DL wherein the capability information is transmitted via Radio Resource Control (RRC) signaling (Paragraph 0079, 0505, 0563, 0594 DCI includes uplink resource allocation information, downlink resource allocation information, or an uplink transmission (Tx) power control command for a specific UE group, the eNB needs to provide RRC signaling related to SCell addition, which is not against a capability characteristic combination of the UE, when delivering the RRC signaling.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin to include receiving downlink control information (DCI) that allocates the DL wherein the capability information is transmitted via Radio Resource Control (RRC) signaling as taught by Park for reliability, to ensure that the eNB needs to provide RRC signaling related to SCell addition, which is not against a capability characteristic combination of the UE, when delivering the RRC signaling (See Park Paragraph 0505). 
7- 9. (Canceled) 
As per Claim 10 shin teaches a base station comprising: a receiver that receives capability information, of a terminal(Paragraph 0004, 0007, 0028 the transmitter retransmits the same TB, and therefore the same CBs ), which indicates whether the terminal supports code-block-group based retransmission of a downlink (DL) signal(Paragraph 0007, 0045, indicate which CBs within a TB have passed or failed their respective CRC. Retransmits the CBs required by the WTRU 110. Therefore, additional bits in the downlink grant are needed. The structure may be similar to the above, and the bits may point to a CB or a CB group. ); a receiver that receives capability information, of a terminal, which indicates whether the terminal supports code-block-group based retransmission of a downlink (DL) signal; a transmitter that transmits downlink control information (DCI) that allocates the DL signal based on the code block group (Paragraph 0022, 0042 When there are multiple code blocks (CBs). The bit indicates that all of the CBs in the group were received); and receives the DL signal, wherein the DCI includes at least one of a HARQ process number, information of each code-block- group, an NDI of each HARQ process, and an RV of each HARQ process; and a processor that, if the transmitter transmits, to the terminal, indication information, via higher layer signaling, that indicates code-block-group based transmission (Paragraph 0034, 0042 for each Control block (CB) in all TBs may be signaled by higher layers), performs a control to receive retransmission control information, which indicates an acknowledgement (ACK), or a negative acknowledgement (NACK), per code block group (Paragraph 0041-0045 The ACK or NACK information is already in the bitmap for CB index signaling for HARQ retransmission additional bits in the downlink grant are needed).
However Shin does not explicitly disclose receiving downlink control information (DCI) that allocates the DL. wherein the capability information is transmitted via Radio Resource Control (RRC) signaling.
Park teaches receiving downlink control information (DCI) that allocates the DL wherein the capability information is transmitted via Radio Resource Control (RRC) signaling (Paragraph 0079, 0505, 0563, 0594 DCI includes uplink resource allocation information, downlink resource allocation information, or an uplink transmission (Tx) power control command for a specific UE group, the eNB needs to provide RRC signaling related to SCell addition, which is not against a capability characteristic combination of the UE, when delivering the RRC signaling.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin to include receiving downlink control information (DCI) that allocates the DL wherein the capability information is transmitted via Radio Resource Control (RRC) signaling as taught by Park for reliability, to ensure that the eNB needs to provide RRC signaling related to SCell addition, which is not against a capability characteristic combination of the UE, when delivering the RRC signaling (See Park Paragraph 0505). 

As per Claim 11 Shin teaches a system comprising a base station and a terminal, 
a receiver that receives capability information, of a terminal(Paragraph 0004, 0007, 0028 the transmitter retransmits the same TB, and therefore the same CBs ), which indicates whether the terminal supports code-block-group based retransmission of a downlink (DL) signal(Paragraph 0007, 0045, indicate which CBs within a TB have passed or failed their respective CRC. Retransmits the CBs required by the WTRU 110. Therefore, additional bits in the downlink grant are needed. The structure may be similar to the above, and the bits may point to a CB or a CB group. ); wherein a receiver of the terminal that receives downlink control information (DCI) that allocates the DL signal based on the code-block-group(Paragraph 0022, 0042 When there are multiple code blocks (CBs). The bit indicates that all of the CBs in the group were received); and receives the DL signal, wherein the DCI includes at least one of a HARQ process number, information of each code-block- group, an NDI of each HARQ process, and an RV of each HARQ process; and a processor that, if the receiver of the terminal receives indication information, via higher layer signaling, that indicates code-block-group based transmission, performs a control to transmit retransmission control information, which indicates an acknowledgement (ACK), or a negative acknowledgement (NACK), per code block group of the DL signal (Paragraph 0034, 0042 for each Control block (CB) in all TBs may be signaled by higher layers); and the base station comprises: a receiver of the base station that receives the capability information; and a transmitter of the base station that transmits the DL signal based on the code block group (Paragraph 0041-0045 The ACK or NACK information is already in the bitmap for CB index signaling for HARQ retransmission additional bits in the downlink grant are needed).
However Shin does not explicitly disclose receiving downlink control information (DCI) that allocates the DL. wherein the capability information is transmitted via Radio Resource Control (RRC) signaling.
Park teaches receiving downlink control information (DCI) that allocates the DL wherein the capability information is transmitted via Radio Resource Control (RRC) signaling (Paragraph 0079, 0505, 0563, 0594 DCI includes uplink resource allocation information, downlink resource allocation information, or an uplink transmission (Tx) power control command for a specific UE group, the eNB needs to provide RRC signaling related to SCell addition, which is not against a capability characteristic combination of the UE, when delivering the RRC signaling.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin to include receiving downlink control information (DCI) that allocates the DL wherein the capability information is transmitted via Radio Resource Control (RRC) signaling as taught by Park for reliability, to ensure that the eNB needs to provide RRC signaling related to SCell addition, which is not against a capability characteristic combination of the UE, when delivering the RRC signaling (See Park Paragraph 0505). 

As per Claim 12 Shin-Park teaches terminal according to claim 1, However Shin does not explicitly disclose wherein: the retransmission control information is a bitmap comprised of bits that are equal in number to code block groups per transport block 
Park  teaches : the retransmission control information is a bitmap comprised of bits that are equal in number to code block groups per transport block (Paragraph 0325 the Zero Power CSI-RS (ZP-CSI-RS) which is the bitmap of 16 bits configured by a high layer. The Most Significant Bit (MSB) corresponds to the lowest CSI-RS configuration index, and the next bit in the bitmap corresponds to the next CSI-RS configuration index in order.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin to include a bitmap as taught by Park for reliability, to ensure that the next bit in the bitmap corresponds to the next CSI-RS configuration index in order (See Park Paragraph 0325).



Response to Argument(s)
Applicant's argument(s) filed on March 09, 2022 have been fully considered but they are not persuasive. 
All arguments are moot in view of the new ground of rejection.

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further clarifications.

Conclusion
THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov . Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/Primary Examiner, Art Unit 2468